WILKEY, Circuit Judge
(concurring):
In accordance with section 10(a) of the Fair Labor Standards Act, no objection to the Secretary of Labor’s wage order “shall be considered by [this] court unless such objection shall have been urged before [the] industry committee or unless there were reasonable grounds for failure so to do.” 1 As Judge Leventhal recognizes in his conclusion, “No objection was presented before the Committee to the absence of formal findings on inabili*182ty to pay or the substantiality of the record evidence, and we accordingly have no authority under § 10(a) to disturb the minimum wage order on these grounds.”2 Since we have no authority to disturb the order on these grounds, I find it unnecessary for this court to decide whether “there was . . . infirmity in the nature of the evidence relied upon”3 or to approve or not approve “for the future . . . the kind of evidence and findings in this record.”4 I appreciate Judge Leventhal’s desire to offer guidance for future committee determinations, but I read section 10(a) as precluding consideration of those objections which have not been timely asserted before an industry committee.
Accordingly, I concur in the result reached by the court and in the following portions of the opinion: sections I, II (except the discussion of an implicit but not formal finding, such being unnecessary because of our ruling on section 10(a)), III, and V.

. 29 U.S.C. § 210(a) (1970).


.Court’s opinion at 1033. Additionally, Judge Leventhal discerns no reasonable grounds for petitioners’ failure to raise their objections before the industry committee below. Id. at 1027.


. Id. at 1028.


. Id. at 1031.